Citation Nr: 0916343	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability. 

2.  Entitlement to service connection for left temple 
headaches due to trauma.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for groin muscle 
strain.
 
5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran requested that he be afforded a Board hearing 
when he filed his substantive appeal in March 2006.  He was 
informed in two letters dated in May 2007 that he was 
scheduled for a hearing in June 2007.  The Veteran failed to 
report for the hearing.  Consequently, the Veteran's request 
is considered to be withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for 
bronchitis, depression, and tinnitus being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left eye disability that is 
related to his military service.
 
2.  The Veteran does not have left temple headaches due to 
trauma that are related to his military service.

3.  The Veteran does not have groin muscle strain that is 
related to his military service


CONCLUSIONS OF LAW

1.  The Veteran does not have a left eye disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The Veteran does not have left temple headaches that are 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

3.  The Veteran does not have groin muscle strain that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board also finds that a notice letter dated in August 
2004 satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
Veteran was requested to submit evidence in support of his 
claims.  

Additionally, while the RO has not provided the Veteran 
notice with respect to effective dates and rating criteria 
provisions, no such issues are currently before the Board.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
private medical records.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection for a left 
eye disability, left temple headaches due to trauma, and 
groin muscle strain, as discussed in more detail below, the 
record is absent for competent medical evidence of a 
diagnosis of any of the claimed disabilities.   He has also 
not described experiencing any recurring symptomatology at 
present, or since his military service.  For these reasons, 
the Board finds that there is sufficient evidence of record 
to render a decision on this appeal, and that a VA 
examination is not necessary.  See McLendon, supra.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Service Connection

The Veteran is seeking service entitlement to service 
connection for a left eye disability, left temple headaches 
due to trauma, and groin muscle strain.  

The Veteran's STRs indicate that the he was treated for a 
pulled right groin muscle in July 1993.  The STRs also reveal 
that the Veteran was punched in the left eye in November 
1994.  X-rays of the Veteran's skull obtained at that time 
were within normal limits.  The Veteran's July 1996 
separation examination revealed a normal examination of the 
eyes and an ophthalmologic evaluation was also normal.  
Additionally, a neurologic evaluation was reported to be 
normal.  

Private treatment reports from Muskogee Immediate Care dated 
from July 1996 to August 2002 and VA outpatient treatment 
reports dated from July 1999 to March 2006 do not reflect 
treatment, findings, or a diagnosis of a left eye disability, 
headaches, or groin muscle strain.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left eye 
disability, left temple headaches due to trauma, or groin 
muscle strain.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  As noted, 
service treatment records reflect that he was seen for a 
pulled groin muscle and after being punched in the left eye.  
However, post-service medical evidence does not establish 
that the Veteran has current diagnoses of any disabilities 
involving the groin or the left eye, or of any headache 
disorder.  In fact, as noted above, the Veteran has not 
described experiencing any current symptomatology that he 
believes to be related to the in-service injuries.  
Therefore, the Board finds that the Veteran is not entitled 
to service connection for a left eye disability, left temple 
headaches due to trauma, or groin muscle strain.  


ORDER

Entitlement to service connection for a left eye disability 
is denied. 

Entitlement to service connection for left temple headaches 
due to trauma is denied.

Entitlement to service connection for groin muscle strain is 
denied.
 

REMAND

The Veteran is also seeking service entitlement to service 
connection for bronchitis, depression, and tinnitus.  A 
review of the claims file reveals that a remand is necessary 
in order to properly adjudicate the Veteran's claims.  

The Veteran's STRs indicate that he was treated for 
bronchitis twice in July 1996.  The Veteran was also seen for 
depressive symptoms in July 1996.  He was assessed with 
relational problems and adjustment disorder with depressed 
mood.  The STRs indicate that the Veteran was taking Prozac.

Associated with the claims file are private treatment reports 
from Muskogee Immediate Care dated from July 1996 to August 
2002.  The Veteran was diagnosed with situational depression 
in July 1996.  The Veteran was seen for his "nerves" in 
January 1998.  He was noted to be going through a divorce.  
The Veteran was assessed with bronchitis in March 2001 and 
February 2002.  

Also associated with the claims file are VA outpatient 
treatment reports dated from July 1999 to March 2006.  The 
records reveal that the Veteran reported tinnitus and 
depression in August 2004.  The Veteran was assessed with 
adjustment disorder with a history of depression in early 
remission in February 2006.  In March 2006 the records 
document that the Veteran's "issues" had resolved and he 
was not taking any antidepressants.  

The aforementioned records suggest a possible continuity of 
symptomatology between his in-service complaints and current 
disability.  However, the current medical record does not 
address the etiology of the Veteran's claimed depression and 
bronchitis.  Therefore, VA medical examinations must be 
provided in order to obtain an opinion as to whether a 
relationship exists between the Veteran's claimed depression 
and bronchitis and service.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (c) (2008).  

With regard to the Veteran's claim for tinnitus, the Veteran 
should also be afforded a VA examination to assess the 
etiology of such disability because he has a current 
diagnosis of tinnitus which may be associated with his active 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the "may be associated" element 
under § 5103A(d)(2) is a low threshold).
  
Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any 
outstanding VA and private treatment 
records identified by the Veteran 
which have not already been 
associated with the claims file.  
Any necessary releases should be 
obtained from the Veteran.  
Specifically, seek all VA outpatient 
treatment reports dated after March 
2006.  If unsuccessful in obtaining 
any medical records, inform the 
Veteran and his representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own that 
have not been secured previously.  
The Veteran should be specifically 
asked to submit any pertinent 
information or evidence that he may 
have in his possession.

2.  Arrange for the Veteran to 
undergo a VA examination to assess 
whether the Veteran's claimed 
bronchitis is attributable to the 
Veteran's military service including 
treatment for bronchitis.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probability that the Veteran 
currently suffers from chronic 
bronchitis that is traceable his 
military service.  A complete 
rationale for any opinion expressed 
should be provided

3.  Arrange for the Veteran to 
undergo a VA audiological 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner is requested to provide 
an opinion regarding the etiology of 
the Veteran's tinnitus.  A complete 
rationale for any opinion expressed 
must be provided.

4.  Arrange for the Veteran to 
undergo a VA psychological 
examination to assess whether any 
current depression is attributable 
to the Veteran's military service 
including treatment for depressive 
symptoms.  The claims file should be 
reviewed by the examiner as part of 
the examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probability that the Veteran 
currently suffers depression that is 
traceable his military service.  A 
complete rationale for any opinion 
expressed should be provided.

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination request.  
If any report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claims, to include denial.  See 38 
C.F.R. § 3.655 (2008).

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


